DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.

Response to Amendment
The Amendment filed 8/16/21 has been accepted and entered.  Accordingly, Claims 1, 3, 11, 13, and 16-17 have been amended.  
Claims 1-20 are pending in this application. 

Response to Arguments
Applicant’s arguments, see pages 9-15 of the Amendment filed 8/16/21, with respect to claims 1, 11, and 16, in conjunction with amendments “wherein the subchannel includes one or more resource blocks (RBs)”, and “and a number of RBs included in the subchannel with the first value is different from a number of RBs included in the subchannel with the second value” (claims 1, 11, and 16) has been fully considered and are persuasive.  Therefore, rejections of claims 1-2, 6-12, 16, and 18-20 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “wherein the subchannel includes one or more resource blocks (RBs)”, and “and a number of RBs included in the subchannel with the first value is different from a number of RBs included in the subchannel with the second value” (claims 1, 11, and 16) have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Lee et al. (U.S. Patent Application Publication No. 2019/0191461), which is directed to method for reserving finite number of resources used for performing V2X communication in wireless communication system, and terminal using same; and teaches selecting V2X transmission resources; resource pool comprises sub-channels in the frequency; the size of a sub-channel in the resource pool is set by a base station; UE performs sensing un units of a sub-channel, the size of which is a sub-channel used for transmission of a V2X message; 
Yi et al. (U.S. Patent Application Publication No. 2018/0035416), which is directed to method and apparatus for handling DC subcarrier in NR carrier in wireless communication system; and teaches that same DC subcarrier is used regardless of subcarrier spacing; 
Lee et al. (U.S. Patent Application Publication No. 2019/0190643), which is directed to method for terminal transmitting sidelink control information in wireless communication system and terminal 
Liu et al. (U.S. Patent Application Publication No. 2020/0162212), which is directed to methods and apparatuses for downlink control information transmission and receiving; and teaches that the frequency domain resource unit can be numerology common, which means the frequency domain resource unit is same for all numerologies; the frequency domain resource unit can be a physical resource block (par [0055]). 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the subchannel includes one or more resource blocks (RBs)”, and “and a number of RBs included in the subchannel with the first value is different from a number of RBs included in the subchannel with the second value” (claims 1, 11, and 16) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414